Evans, P. J.
1. The evidence, though in some respects unsatisfactory, was sufficient to authorize a conviction.
2. On the trial of a father charged with rape of his daughter, letters ' from the accused to the daughter, written while incarcerated on that charge, stating that his freedom depended on her action, and pleading for the withdrawal of the charge against him, and which contained no protestation of innocence or denial of the ehai'ge, tended to coi’roborate the testimoxxy of the daughter, and were admissible.
3. The circumstances attendixxg the arrest of the accused, viz., that he resisted arrest until informed that the officer had a warrant for him, when he submitted without further resistance, though inadmissible in evidence, were not prejudicial to the defendaixt.
4. “It is no valid ground of criticism upon a chax'ge, eoi'rect and proper in itself, that it fails to state some other x'ule or principle of law pertinent to the issues of the case.” Jackson v. State, 134 Ga. 473 (68 S. E. 71).
5. In the absence of a written request, though it may be proper to give a cautionary instruction in an appropriate case, an omission to do so is not ground for a new trial. Johnson v. State, 128 Ga. 102 (57 S. E. 53).

Judgment affirmed.


All the Justices concur, except Sill, J., dissenting.